        Case: 3:20-cv-00047-JMV Doc #: 21 Filed: 12/14/20 1 of 1 PageID #: 44




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

WALTER TREMAINE CARRUTHERS                                                           PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:20-CV-00047-JMV

STATE OF MISSISSIPPI, KEVIN JOHNSON,
JEFF CHISM, JOE MCDONALD, and MARK COSSIT                                       DEFENDANTS

                                     FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered today, the Plaintiff’s

Section 1983 complaint is DISMISSED for failure to state a claim upon which relief can be

granted, and all named Defendants are hereby DISMISSED with prejudice from this action.

This dismissal counts as a “strike” under 28 U.S.C. 1915(e)(2)(B)(ii) and 1915(g).

       SO ORDERED, this the 14th day of December, 2020.


                                            /s/ Jane M. Virden
                                            JANE M. VIRDEN
                                            UNITED STATES MAGISTRATE JUDGE
